Citation Nr: 1805374	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disorder. 

2. Entitlement to service connection for testicular atrophy. 

3. Entitlement to service connection for a headache disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1977, and from March 1980 to February 1982. He has additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions issued by the RO. 

In May 2013, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

In February 2015 and June 2017, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was previously represented by Agent Kimball Jones. However, in October 2017, he granted a power-of-attorney in favor of The American Legion. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that previous remand action has not been completed and the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Reasons for the remand: In February 2015 and June 2017, the Board remanded the appeal to obtain the Veteran's Worker's Compensation administrative decisions and supporting medical records. In July 2017, an initial request for the Veteran's Worker's Compensation records was made, but a response has not been received. 

2. Make a follow-up request from the Office of Workers' Compensation of the Louisiana Department of Labor, or the appropriate repository, for any and all records relating to the Veteran's workers' compensation claim, as well as any and all medical records relied upon concerning that claim. 

IF THE SEARCH FOR THE RECORDS HAS NEGATIVE RESULTS, NOTIFY THE VETERAN, PROVIDE HIM WITH AN OPPORTUNITY TO OBTAIN THE RECORDS ON HIS OWN, AND DOCUMENT THESE EFFORTS IN THE VBMS FILE. 

3. After completing the indicated development, readjudicate the claims. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




